COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-362-CV

SHARON HELVEY                                                         APPELLANT

                                             V.

BEN BOWEN, CARL RENNER,                                               APPELLEES
MARILYN LYNCH, TONI WRIGHT,
AND BETTY HOLMAN


                                          ----------

           FROM THE 352 ND DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      On February 26, 2008, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). T EX. R. A PP. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. We have not




      1
          … See T EX. R. A PP. P. 47.4.
received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See T EX. R. A PP. P. 38.8(a)(1), 42.3(b).




                                                PER CURIAM


PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: March 20, 2008




                                      2